UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6307


MONTE DECARLOS WINSTON,

                Petitioner - Appellant,

          v.

UNITED STATES ATTORNEY GENERAL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00172-REP)


Submitted:   July 29, 2014                  Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monte      Decarlos       Winston,    a    federal     prisoner,   appeals

the   district    court’s          order   denying     his   motion   for     immediate

release,    which      was    filed    after     the   district     court     dismissed

Winston’s 28 U.S.C. § 2241 (2012) petition.                        We have reviewed

the record and find no reversible error.                     Accordingly, although

we grant leave to proceed in forma pauperis, we affirm for the

reasons    stated      by    the    district     court.      See    Winston    v.    U.S.

Attorney Gen., No. 3:12-cv-00172-REP (E.D. Va. Jan. 27, 2014).

We    dispense   with       oral    argument     because     the    facts   and     legal

contentions      are    adequately         presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2